DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 21 July 2022 to the previous Office action dated 26 April 2022 is acknowledged. Pursuant to amendments therein, claims 1-2, 7-8, 12-14, 21, 27, 31-32, and 47-53 are pending in the application.
	The rejection under 35 U.S.C. 102 made in the previous Office action is withdrawn in view of applicant’s claim amendments.
The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new (modified) rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 12-14, 21, 27, 31-32, and 51-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 March 2022.
	Claims 1-2, 7-8, and 47-50 are under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-8, and 47-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorsch et al. (US 2011/0183962 A1; published 28 July 2011; of record) as evidenced by Viertelhaus et al. (US 2017/0216266 A1; published 03 August 2017; of record).
Dorsch et al. discloses a pharmaceutical preparation comprising Smoothened inhibitors, cholesterol biosynthesis pathway inhibitors such as statins, and a pharmaceutically acceptable excipient or carrier (paragraph [0017]; claim 42) wherein a Smoothened inhibitor may be 2-chloro-N-(4-chloro-3-(pyridine-2-yl)phenyl)-4-(methylsulfonyl)benzamide) (paragraph [0121]) wherein a statin may be simvastatin (paragraph [0287]; claim 45) wherein Smoothened inhibitors and statins are used in a sufficient amount to agonize a normal Ptch activity, antagonize a normal Hedgehog activity, or antagonize smoothened activity to reverse or control an aberrant growth state (paragraph [0010]) wherein therapeutically effective amounts may vary widely depending on the severity of the disease and the age and relative health of the subject and suitable unit dosage forms for oral administration may comprise about 1-50 mg of active ingredients (paragraph [0408]).
As evidenced by Viertelhaus et al., 2-chloro-N-(4-chloro-3-(pyridine-2-yl)phenyl)-4-(methylsulfonyl)benzamide) is vismodegib (paragraph [0002]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Dorsch et al. as discussed above and to make the preparation of Dorsch et al. as discussed above wherein vismodegib is used therein as the Smo inhibitor, with a reasonable expectation of success.
Regarding claims 7-8, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Dorsch et al. as discussed above and to make the preparation of Dorsch et al. as discussed above wherein about 1-50 mg of cholesterol biosynthesis pathway inhibitor active ingredient and about 1-50 mg of Smoothened inhibitor active ingredient is used therein, with a reasonable expectation of success.  Such preparation results in a ratio of cholesterol biosynthesis pathway inhibitor to Smoothened inhibitor of about 1:50 to about 50:1 w/w, or about 0.02:1 to about 50:1 w/w which is within the claimed range of about 0.01:1 to about 100:1 w/w.  Moreover, about 1-50 mg cholesterol biosynthesis pathway inhibitor overlaps the claimed range of about 5-50 mg, and about 1-50 mg Smoothened inhibitor overlaps the claimed range of about 25-300 mg, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Alternatively regarding claims 7-8, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize agonizing a normal Ptch activity, antagonizing a normal Hedgehog activity, or antagonizing smoothened activity to reverse or control an aberrant growth state by varying the amounts of cholesterol biosynthesis pathway inhibitor and Smoothened inhibitor in the preparation of Dorsch et al. as discussed above through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success.
Regarding claims 48-49, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Dorsch et al. as discussed above and to make the preparation of Dorsch et al. as discussed above wherein simvastatin is used therein as the statin, with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments, see remarks page 5, filed 21 July 2022, with respect to the anticipation rejection made in the previous Office action have been fully considered and are persuasive.  The anticipation rejection made in the previous Office action has been withdrawn. 
Applicant's arguments filed 21 July 2022 with respect to the obviousness rejection have been fully considered but they are not persuasive.
Applicant argues that Dorsch et al. reports data indicating the combination of Smo inhibitors and PI3K inhibitors delays/prevents the development of resistance in the medulloblastoma model, but reports no data supporting the assertion that the combination of Smo inhibitors and statins does likewise, and thus one having skill in the art would be motivated to use the combination of Smo inhibitors and PI3K inhibitors rather than the combination of Smo inhibitors and statins (remarks page 6).  In response, Dorsch et al. clearly discloses a combination of Smo inhibitor and statin (see, e.g., paragraphs [0009]-[0014], [0017]), and it is not necessary for a prior art reference to provide data showing efficacy for it to be enabling (see MPEP 2121(III)).  Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, and thus the combination of Smo inhibitors and statins as disclosed in Dorsch et al. would have provided sufficient motivation to a person of ordinary skill in the art to combine a Smo inhibitor such as vismodegib and a statin as currently claimed.
Applicant argues that Example 5 and Figure 5 in the instant application demonstrate unexpected results (remarks pages 6-7).  In response, such evidence purporting to show unexpected results does not have a comparison with the closest prior art, nor is it commensurate in scope with the claimed invention.  The closest prior art is Dorsch et al. which clearly discloses a combination of Smo inhibitor and statin (see, e.g., paragraphs [0009]-[0014], [0017]), and thus the comparative composition used in the unexpected results testing should be a combination of Smo inhibitor and statin, but such is not provided.  Also, Example 5 does not appear to disclose the exact composition used (including all components and concentrations) such that commensurateness in scope with the claims could be demonstrated.  Applicant is reminded that the burden is on applicant to establish that results are in fact unexpected and unobvious and of both statistical and practical significance, per MPEP 716.02(b).  Such evidence of unexpected results must be commensurate in scope with the claimed invention per MPEP 716.02(d), and must compare the claimed subject matter with the closest prior art per MPEP 716.02(e).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617